Allowable Subject Matter

Claims 1-8, 10-14 and 16-22 are allowed in light of the amendment filed on 01/20/2022.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
A computer-implemented method of positioning a vehicle in relation to each moving target of an ordered set of moving targets, wherein each of the moving targets moves from a respective initial position at a respective constant velocity, the method comprising: 
i) computing, by selecting a range-limited random value, an estimated time (tx); 
ii) computing, based on a current position of the moving target and the constant velocity of the moving target, an estimated location (rx) of the moving target at the estimated time (tx); 
x) of the moving target by the estimated time (tx); 
iv) if the required velocity is less than or equal to a maximum velocity of the vehicle, outputting the estimated time and the estimated location for use in positioning the vehicle; and
if the required velocity is greater than the maximum velocity of the vehicle, increasing the estimated time (tx), and repeating ii) - iv). 
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B